[Cite as State v. Collier, 2021-Ohio-3202.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellant,               :
                                                              No. 110222
                 v.                                 :

SHARON COLLIER,                                     :

                 Defendant-Appellee.                :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: September 16, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-626420-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellant.

                 Flannery | Georgalis, L.L.C., and Paul N. Flannery, for
                 appellee.


EILEEN T. GALLAGHER, J.:

                  Plaintiff-appellant, the state of Ohio (“the state”), appeals an order

 granting jail-time credit to defendant-appellee, Sharon Collier (“Collier”), and

 claims the following error:
     The trial court committed plain error by including post-sentence prison
     time in its calculation of Collier’s jail time credit, in contravention of
     R.C. 2929.19(B)(2)(h)(i) and R.C. 2967.191(A).

             We find merit to the appeal and reverse the trial court’s judgment.

                        I. Facts and Procedural History

             In March 2018, Collier and her codefendants were charged in a 91-

count indictment with one count of aggravated theft; one count of

telecommunications fraud; 32 counts of forgery; and 54 counts of money

laundering. The indictment alleged that, over a period of three years, Collier made

unauthorized withdrawals from company accounts while working as an office

manager for Taylored Construction Services. Following several pretrials, Collier

pleaded guilty to one count of aggravated theft; two counts of money laundering;

and seven counts of forgery. The court sentenced Collier to consecutive prison

terms totaling six years, and Collier appealed.        This court affirmed Collier’s

convictions but remanded the case to the trial court for resentencing on grounds

that the trial court failed to make all the findings required for the imposition of

consecutive sentences. See State v. Collier, 8th Dist. Cuyahoga No. 108687, 2020-

Ohio-3033.

             On remand, the trial court resentenced Collier to an agreed three-year

concurrent sentence. By this time, Collier had served 12 days in the county jail

awaiting trial and 438 days in the Ohio Reformatory for Women following her

convictions and original sentence. After resentencing, Collier filed a motion for jail-

time credit. The trial court granted the motion, that was unopposed, and ordered
that “the defendant shall be given jail time credit in the amount of 450 days for time

served in the Cuyahoga County jail and the Ohio Reformatory for Women.”

Thereafter, the state filed a “motion for nunc pro tunc order to correct jail time

credit.” Collier opposed the motion, arguing that “[t]he State cannot petition the

trial court to correct jail time credit post-sentencing, and the use of a nunc pro tunc

order to correct jail credit calculation would be improper.” Before the trial court

ruled on the motion for nunc pro tunc order, the state appealed the trial court’s

judgment, with leave of court.

                                II. Law and Analysis

             In its sole assignment of error, the state argues the trial court

committed plain error in awarding Collier 438 days of jail-time credit for time

served in the Ohio Reformatory for Women. Because the state did not oppose

Collier’s motion for jail-time credit, it forfeited all but plain error. State v. Philpot,

8th Dist. Cuyahoga Nos. 108271, 208272, and 108373, 2020-Ohio-104, ¶ 33 (failure

to object to trial court’s calculation of jail-time credit forfeits all but plain error).

              Under Crim.R. 52(B), “plain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.”

In a plain-error analysis, the appellant bears the burden of demonstrating that, but

for the error, the outcome of the trial would clearly have been different. State v.

Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 17. This court has

held that a trial court’s failure to properly calculate jail-time credit is plain error.
State v. Thomas, 8th Dist. Cuyahoga No. 105824, 2018-Ohio-4106, ¶ 43, citing

State v. Miller, 8th Dist. Cuyahoga No. 84540, 2005-Ohio-1300, ¶ 10.

             The state contends the trial court’s inclusion of Collier’s time in the

Ohio Reformatory for Women constitutes plain error because it violates provisions

set forth in R.C. 2967.191(A) and 2929.19(B)(2)(h) that govern the calculation of

jail-time credit. The state further asserts that the error may result in double credit

for time served. However, R.C. 2929.19(B)(2)(h) was repealed and replaced by R.C.

2929.19(B)(2)(g)(i), effective March 22, 2019, before Collier was resentenced on

September 1, 2020.

             Former R.C. 2929.12(B)(2)(h) stated, in relevant part, that if the trial

court determined that a prison term was necessary, then it had to

      [d]etermine, notify the offender of, and include in the sentencing entry
      the number of days that the offender has been confined for any reason
      arising out of the offense for which the offender is being sentenced and
      by which the department of rehabilitation and correction must reduce
      the definite prison term imposed on the offender as the offender’s
      stated prison term * * *. The court’s calculation shall not include the
      number of days, if any, that the offender previously served in the
      custody of the department of rehabilitation and correction arising out
      of the offense for which the prisoner was convicted and sentenced.

Former R.C. 2929.19(B)(2)(h)(i). Former R.C. 2929.19(B)(2)(h)(i) expressly stated

that a trial court could not include time an offender served in the Ohio Department

of Rehabilitation and Correction (“ODRC”) in its jail-time calculation.

             R.C. 2929.19(B)(2)(g)(i) now provides that

      if the sentencing court determines at the sentencing hearing that a
      prison term is necessary or required, the court shall * * * [d]etermine,
      notify the offender of, and include in the sentencing entry the total
      number of days, including the sentencing date but excluding
      conveyance time, that the offender has been confined for any reason
      arising out of the offense for which the offender is being sentenced and
      by which the department of rehabilitation and correction must reduce
      the definite prison term imposed on the offender as the offender’s
      stated prison term * * *. The court’s calculation shall not include the
      number of days, if any, that the offender served in the custody of the
      department of rehabilitation and correction arising out of any prior
      offense for which the prisoner was convicted and sentenced.

R.C. 2929.19(B)(2)(g)(i).

               R.C. 2967.191(A), which also became effective on March 22, 2019,

states, in relevant part:

      The department of rehabilitation and correction shall reduce the prison
      term of a prisoner * * * by the total number of days that the prisoner
      was confined for any reason arising out of the offense for which the
      prisoner was convicted and sentenced, including confinement in lieu of
      bail while awaiting trial, confinement for examination to determine the
      prisoner’s competence to stand trial or sanity, confinement while
      awaiting transportation to the place where the prisoner is to serve the
      prisoner’s prison term, as determined by the sentencing court under
      division (B)(2)(h)(i) of section 2929.19 of the Revised Code, and
      confinement in a juvenile facility. The department of rehabilitation and
      correction also shall reduce the stated prison term of a prisoner * * * by
      the total number of days, if any, that the prisoner previously served in
      the custody of the department of rehabilitation and correction arising
      out of the offense for which the prisoner was convicted and sentenced.

R.C. 2967.191(A). (Emphasis added.) Although R.C. 2967.191(A) instructs

the trial court to determine jail-time credit in accordance with R.C.

2929.19(B)(2)(h)(i), that provision no longer exists. R.C. 2929.19(B)(2)(h)(i)

was repealed and replaced with R.C. 2929.19(B)(2)(g)(i). As previously

stated, former R.C. 2929.19(B)(2)(h)(i) expressly prohibited the trial court

from including time an offender served in the ODRC in its jail-time
calculation. The fact that R.C. 2967.191(A) still makes reference to R.C.

2929.19(B)(2)(h)(i), though an oversight, suggests a possible legislative intent

to preclude the trial court from including ODRC time in its jail-time

calculation. At the very least, the statutes are ambiguous.

              Nevertheless, R.C. 2967.191(A) makes clear that the sentencing court

is solely responsible for calculating jail-time credit for time an offender was confined

for any reason arising out of the offense, “including confinement in lieu of bail while

awaiting trial, confinement for examination to determine the prisoner’s competence

to stand trial or sanity, [and] confinement while awaiting transportation to the place

where the prisoner is to serve the prisoner’s prison term.” R.C. 2967.191(A) does

not instruct the trial court to include time spent in ODRC custody prior to

resentencing in its jail-time calculation. Instead, R.C. 2967.191(A) directs the ODRC

to reduce the stated prison term of a prisoner for, among other things, “the total

number of days * * * that the prisoner previously served in the custody of the

department of rehabilitation and correction arising out of the offense for which the

prisoner was convicted and sentenced.” Thus, the ODRC rather than the trial court

is responsible for calculating and crediting time a prisoner previously has served in

ODRC custody arising out of the offense for which the prisoner was convicted and

sentenced. R.C. 2967.191(A).

              Collier nevertheless contends the trial court was required to include

the number of days she served in ODRC custody in its jail-time calculation and that

the trial court is only precluded from calculating time served in ODRC custody for
prior offenses. Collier’s interpretation of the statutes would allow both the trial court

and the ODRC to calculate jail-time credit for time a prisoner served in ODRC for

the same offense. The ODRC is not required to determine inaccuracies in the trial

court’s calculation of jail-time credit. State ex rel. Fraley v. Ohio Dept. of Rehab.

and Corr., 161 Ohio St.3d 209, 2020-Ohio-4410, 161 N.E.3d 646, ¶ 17. The statute

requires the ODRC to conduct its own jail-time credit calculation. Thus, if both the

trial court and the ODRC were permitted to calculate jail-time credit for time served

in ODRC, prisoners could erroneously be given double credit for the same time.

              R.C. 2967.191(A) clearly states that “[t]he department of rehabilitation

and correction * * * shall reduce the stated prison term of a prisoner * * * by the total

number of days, if any, that the prisoner served in the custody of the department of

rehabilitation and correction arising out of the offense for which the prisoner was

convicted and sentenced.” Because the trial court is not authorized to give jail-time

credit to a prisoner for time served in ODRC custody, the trial court erred by

including the 438 days Collier served in ODRC custody in its jail-time calculation.

              The sole assignment of error is sustained.

              Judgment reversed. Case remanded to the trial court to recalculate

Collier’s jail-time credit without inclusion of time served in ODRC custody.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR